Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 1/6/2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 19, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	The claim recites “recording medium…” but the term “recording medium”, given its broadest reasonable interpretation read in light of the specification, does not exclude transitory forms of computer-readable media such as signals, which are nonstatutory (In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).  Since “recording medium” was not defined in the specification.  Examiner is given its broadest reasonable interpretation as transitory forms of computer-readable media such as signals.  (See also USPTO Official Gazette notice 1351 OG 213.)
	Therefore, the claim encompasses nonstatutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20170048037 (hereinafter referred to as Yen). 
Consider claims 1, 17, 19, Yen teaches a communication device comprising: 
a setting section that performs setting of beam groups defined in a plurality of frequency bandwidths, respectively (see at least ¶ [0051], “…an eNB may group a plurality of beams pointing at different directions into multiple beam groups, and these beam groups could be assigned to different parts of the frequency bandwidth by resource block (RB)-wise arrangement or subband-wise arrangement…, …The UE may then measure CSI-RS transmitted on different beams on different parts of the frequency bandwidth. Based on the measurement results, the UE could then select one beam or multiple beams and subsequently report the selection results and/or CSI information for the selected beams to the base station…” and see at least ¶ [0053], “…the eNB would map a CSI-RS into a plurality of beams including a first beam group and a second beam group, each of a first plurality of beams of the first beam group is transmitted toward a different direction from each of a second plurality of beams of the second beam group …”); and 
a notification section that notifies a terminal device of information regarding identicalness between the beam groups defined in the frequency bandwidths different from each other (see at least ¶ [0062], “…UE would receive a beam of a first beam group which is a part of a plurality of beams including a first beam group and a second beam group, wherein each of a first plurality of beams of the first beam group is transmitted toward a different direction from each of a second plurality of beams of the second beam group…” and see at least ¶ [0073],  “…the eNB may transmit to the UE a CSI-RS which may include the total number of antenna port (L) and the value of oversampling factor (Q). In response to receiving the CSI-RS, in the UE would know from (L) the number of beams within a beam group and from (Q) and the number of beam groups (L)…”). 
Consider claims 12, 18, 20, Yen teaches a communication device comprising: 
a measurement reporting section that measures, on a basis of information regarding identicalness between beam groups defined in frequency bandwidths different from each other for beam groups defined in a plurality of the frequency bandwidths, respectively (see at least ¶ [0051], “…an eNB may group a plurality of beams pointing at different directions into multiple beam groups, and these beam groups could be assigned to different parts of the frequency bandwidth by resource block (RB)-wise arrangement or subband-wise arrangement…, …The UE may then measure CSI-RS transmitted on different beams on different parts of the frequency bandwidth. Based on the measurement results, the UE could then select one beam or multiple beams and subsequently report the selection results and/or CSI information for the selected beams to the base station…” and see at least ¶ [0053], “…the eNB would map a CSI-RS into a plurality of beams including a first beam group and a second beam group, each of a first plurality of beams of the first beam group is transmitted toward a different direction from each of a second plurality of beams of the second beam group …”), a measurement signal that is beam-sweeping transmitted by another communication device by using the beam group, and reports a measurement result, the information being notified from the another communication device (see at least ¶ [0062], “…UE would receive a beam of a first beam group which is a part of a plurality of beams including a first beam group and a second beam group, wherein each of a first plurality of beams of the first beam group is transmitted toward a different direction from each of a second plurality of beams of the second beam group…” and see at least ¶ [0073],  “…the eNB may transmit to the UE a CSI-RS which may include the total number of antenna port (L) and the value of oversampling factor (Q). In response to receiving the CSI-RS, in the UE would know from (L) the number of beams within a beam group and from (Q) and the number of beam groups (L)…”).
Consider claim 2 (depends on at least claim 1), Yen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yen teaches the information regarding the identicalness includes information indicating whether or not a characteristic regarding a beam direction is identical between a plurality of the beam groups (see at least ¶ [0053],  “…the eNB would map a CSI-RS into a plurality of beams including a first beam group and a second beam group, each of a first plurality of beams of the first beam group is transmitted toward a different direction from each of a second plurality of beams of the second beam group …”).
Consider claim 3 (depends on at least claim 1), Yen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yen teaches the information regarding the identicalness includes information indicating that directions of beams belonging to a first beam group defined in a first frequency bandwidth and directions of beams belonging to a second beam group defined in a second frequency bandwidth are at least partially identical to each other (see at least ¶ [0051],  “…an eNB may group a plurality of beams pointing at different directions into multiple beam groups, and these beam groups could be assigned to different parts of the frequency bandwidth by resource block (RB)-wise arrangement or subband-wise arrangement. The UE may then measure CSI-RS transmitted on different beams on different parts of the frequency bandwidth…” and see at least ¶ [0053],  “…the eNB would map a CSI-RS into a plurality of beams including a first beam group and a second beam group, each of a first plurality of beams of the first beam group is transmitted toward a different direction from each of a second plurality of beams of the second beam group …”).
Consider claim 4 (depends on at least claim 1), Yen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yen teaches the information regarding the identicalness includes information indicating that directions of beams belonging to a subset of the first beam group and directions of the beams belonging to the second beam group are identical to each other (see at least ¶ [0053],  “…the eNB would map a CSI-RS into a plurality of beams including a first beam group and a second beam group, each of a first plurality of beams of the first beam group is transmitted toward a different direction from each of a second plurality of beams of the second beam group …”).
Consider claim 5 (depends on at least claim 1), Yen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yen teaches the information regarding the identicalness includes information that sets a measurement result for a second beam group to be reported on a basis of a measurement result for a first beam group (see at least ¶ [0062],  “…UE would receive a beam of a first beam group which is a part of a plurality of beams including a first beam group and a second beam group, wherein each of a first plurality of beams of the first beam group is transmitted toward a different direction from each of a second plurality of beams of the second beam group…”).
Consider claim 6 (depends on at least claim 1), Yen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yen teaches the information regarding the identicalness includes information indicating a range of beams belonging to the first beam group, the range being to be reported as a measurement result for each of the first beam group and the second beam group (see at least ¶ [0062],  “…UE would receive a beam of a first beam group which is a part of a plurality of beams including a first beam group and a second beam group, wherein each of a first plurality of beams of the first beam group is transmitted toward a different direction from each of a second plurality of beams of the second beam group…”).
Consider claim 7 (depends on at least claim 1), Yen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yen teaches the first beam group includes a plurality of subsets, and the information regarding the identicalness includes information indicating a combination of subsets of the first beam group, the combination being to be reported as a measurement result for each of the first beam group and the second beam group (see at least ¶ [0051],  “…an eNB may group a plurality of beams pointing at different directions into multiple beam groups, and these beam groups could be assigned to different parts of the frequency bandwidth by resource block (RB)-wise arrangement or subband-wise arrangement. The UE may then measure CSI-RS transmitted on different beams on different parts of the frequency bandwidth. Based on the measurement results, the UE could then select one beam or multiple beams and subsequently report the selection results and/or CSI information for the selected beams to the base station…” and see at least ¶ [0075],  “…The beam group index could be reported with a longer reporting frequency whereas the beam index within the beam group could be reported with a shorter reporting frequency…”).
Consider claim 8 (depends on at least claim 1), Yen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yen teaches a measurement signal transmitting section that performs beam-sweeping transmission of a measurement signal by using the beam group (see at least ¶ [0053], “…the eNB would map a CSI-RS into a plurality of beams including a first beam group and a second beam group, each of a first plurality of beams of the first beam group is transmitted toward a different direction from each of a second plurality of beams of the second beam group…”).
Consider claim 9 (depends on at least claim 1), Yen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yen teaches the information regarding the identicalness includes information that sets a measurement result for a subset of a third beam group defined in a third frequency bandwidth and a measurement result for beams which belong to a fourth beam group defined in a fourth frequency bandwidth and of which directions are identical to those of beams belonging to another subset of the third beam group to be associated with each other and reported (see at least ¶ [0069], “…there would be four beam groups that include a first beam group 401, a second beam group 402, a third beam group 403, and a fourth beam group 404. Each of the beams of the second beam group 402 could be slightly rotated from each of the beams of the first beam group 401 such that the beams for the second beam group 402 may cover blind spots of the beams of the first beam group 401. The same concept would be applied to the third beam group 403 and the fourth beam group 404 which would further cover the blind spots of the first beam group 401 and the second beam group 402. In general, there could be Q beam groups with each of the beam groups having L beams…”).
Consider claim 10 (depends on at least claim 1), Yen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yen teaches the setting section performs setting of uplink beam groups defined in a plurality of the frequency bandwidths, respectively, and the information regarding the identicalness includes information that instructs to perform beam- sweeping transmission of a measurement signal using a plurality of the uplink beam groups defined in a plurality of the frequency bandwidths, respectively (see at least ¶ [0051], “…an eNB may group a plurality of beams pointing at different directions into multiple beam groups, and these beam groups could be assigned to different parts of the frequency bandwidth by resource block (RB)-wise arrangement or subband-wise arrangement…, …The UE may then measure CSI-RS transmitted on different beams on different parts of the frequency bandwidth. Based on the measurement results, the UE could then select one beam or multiple beams and subsequently report the selection results and/or CSI information for the selected beams to the base station…” and see at least ¶ [0053], “…the eNB would map a CSI-RS into a plurality of beams including a first beam group and a second beam group, each of a first plurality of beams of the first beam group is transmitted toward a different direction from each of a second plurality of beams of the second beam group…”).
Consider claim 11 (depends on at least claim 1), Yen discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yen teaches the setting section performs setting of uplink beam groups defined in a plurality of the frequency bandwidths, respectively, and the information regarding the identicalness includes information that instructs not to perform beam- sweeping transmission of a measurement signal using the uplink beam group defined in a specific frequency bandwidth (see at least ¶ [0011], “…The channel corresponding to antenna ports that are not mapped to any resource can be derived by the UE based on certain algorithms such as interpolation…” and see at least ¶ [0076], “…the beams transmitted from the eNB to not follow the suggestion of the beam selection information of step S702 but instead the eNB would provide additional information about what the exact beams are to be transmitted to the UE. In step S704, the UE would perform CQI measurement based on the CSI-RS received in step S703 and subsequently transmit the measured CQI or a preferred precoder matrix index (PMI) to the eNB…”).
Consider claim 13 (depends on at least claim 12), Yen discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:
Yen teaches the measurement reporting section reports a measurement result for a first beam group defined in a first frequency bandwidth as a measurement result for a second beam group defined in a second frequency bandwidth (see at least ¶ [0051],  “…an eNB may group a plurality of beams pointing at different directions into multiple beam groups, and these beam groups could be assigned to different parts of the frequency bandwidth by resource block (RB)-wise arrangement or subband-wise arrangement. The UE may then measure CSI-RS transmitted on different beams on different parts of the frequency bandwidth…”).
Consider claim 14 (depends on at least claim 12), Yen discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:
Yen teaches the measurement reporting section reports a measurement result for a subset of the first beam group as a measurement result for the second beam group (see at least ¶ [0051],  “…an eNB may group a plurality of beams pointing at different directions into multiple beam groups, and these beam groups could be assigned to different parts of the frequency bandwidth by resource block (RB)-wise arrangement or subband-wise arrangement. The UE may then measure CSI-RS transmitted on different beams on different parts of the frequency bandwidth…”).
Consider claim 15 (depends on at least claim 12), Yen discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:
Yen teaches the measurement reporting section reports a measurement result for a subset of a third beam group defined in a third frequency bandwidth and a measurement result for beams which belong to a fourth beam group defined in a fourth frequency bandwidth and of which directions are identical to those of beams belonging to another subset of the third beam group, in association with each other (see at least ¶ [0062], “…UE would receive a beam of a first beam group which is a part of a plurality of beams including a first beam group and a second beam group, wherein each of a first plurality of beams of the first beam group is transmitted toward a different direction from each of a second plurality of beams of the second beam group…” and see at least ¶ [0073],  “…the eNB may transmit to the UE a CSI-RS which may include the total number of antenna port (L) and the value of oversampling factor (Q). In response to receiving the CSI-RS, in the UE would know from (L) the number of beams within a beam group and from (Q) and the number of beam groups (L)…”).
Consider claim 16 (depends on at least claim 12), Yen discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:
Yen teaches uplink beam groups are defined in a plurality of the frequency bandwidths, respectively, and the measurement reporting section does not perform beam-sweeping transmission of a measurement signal using some of the uplink beam groups defined in a plurality of the frequency bandwidths, respectively, but performs beam-sweeping transmission of a measurement signal using another uplink beam group (see at least ¶ [0051], “…an eNB may group a plurality of beams pointing at different directions into multiple beam groups, and these beam groups could be assigned to different parts of the frequency bandwidth by resource block (RB)-wise arrangement or subband-wise arrangement…, …The UE may then measure CSI-RS transmitted on different beams on different parts of the frequency bandwidth. Based on the measurement results, the UE could then select one beam or multiple beams and subsequently report the selection results and/or CSI information for the selected beams to the base station…” and see at least ¶ [0053], “…the eNB would map a CSI-RS into a plurality of beams including a first beam group and a second beam group, each of a first plurality of beams of the first beam group is transmitted toward a different direction from each of a second plurality of beams of the second beam group…”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645